           Case 2:17-cr-00267-APG-GWF Document 55 Filed 04/03/19 Page 1 of 5



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3
     ALEXANDRA MICHAEL
 4   Assistant United States Attorney
     501 Las Vegas Blvd., South, Ste. 1100
 5   Las Vegas, Nevada 89101
     (702) 388-6336 / Fax: (702) 388-6418
 6
     Alexandra.m.michael@usdoj.gov
 7
     Representing the United States of America
 8

 9
                                UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
10

     UNITED STATES OF AMERICA,                      Case No. 2:17-cr-00267-APG-GWF
11

12                           Plaintiff,             STIPULATION TO CONTINUE
                                                    GOVERNMENT’S RESPONSE TO
13                vs.                               DEFENDANT’S MOTION TO SUPPRESS
                                                    AND EVIDENTIARY HEARING ON
14   JOSE BUENROSTRO,
                                                    DEFENDANT’S MOTION TO SUPPRESS
15                           Defendant.             (Second Request)

16

17
            IT IS HEREBY STIPULATED AND AGREED, by and between, the United States
18
     of America, through the undersigned, together with Crane Pomerantz, Esq., counsel for
19

20   defendant JOSE BUENROSTRO, that the Government’s Response to Defendant’s Motion

21   to Suppress currently due on April 4, 2019, be vacated and continued for three weeks, with a
22
     new due date of April 24, 2019. Additionally, the Evidentiary Hearing on Defendant’s
23
     Motion to Suppress currently set for April 10, 2019 at 9:30 a.m. also be vacated and
24
     continued for a time convenient to this Court but no sooner than four weeks, May 6, 2019,
25

26   from that date.

27          This stipulation is entered for the following reasons:
28
            1.      The government needs additional time to research and review Defendant’s

                                                    1
     Case 2:17-cr-00267-APG-GWF Document 55 Filed 04/03/19 Page 2 of 5



 1         Motion to Suppress and file a response.
 2
     2.    Two of the potential witnesses, for the evidentiary hearing, probation officers
 3
           MacDiermid and Thompson, are in training from April 9, 2019 through April
 4

 5
           11, 2019.

 6   3.    The third potential witness for the evidentiary hearing, retired DEA Agent
 7
           Mabey, will be out of the state from May 12, 2019 – May 22, 2019.
 8
     4.    The assigned AUSA begins trial in the case of United States v. Thomas et al. 15-
 9
           cr-62-APG-CWH on April 22, 2019 and it is set to last until May 3, 2019.
10

11   5.    The parties agree to the continuance.

12   6.    The defendant is currently in custody and agrees to the continuance.
13
     7.    For the reasons stated above, the ends of justice would best be served by a
14
           continuance of the government’s response deadline and evidentiary hearing.
15

16
     8.    The additional time requested by this stipulation is made in good faith and

17         not for purposes of delay.
18   9.    Additionally, denial of this request for continuance could result in a
19
           miscarriage of justice.
20
     10.    The additional time requested by this stipulation is excludable in computing
21

22         the time within which the trial herein must commence pursuant to the Speedy

23         Trial Act, Title 18, United States Code, Section 3161(h)(1)(D) and 3161(h)(7)
24
           and Title 18, United States Code, Section 3161(h)(7)(A) when considering the
25
           factors under Title 18, United States Code, Sections 3161(h)(7)(B),
26
           3161(h)(7)(B)(i), and 3161(h)(7)(B)(iv).
27

28


                                           2
           Case 2:17-cr-00267-APG-GWF Document 55 Filed 04/03/19 Page 3 of 5



 1          11.    This is the third request for a continuance on the deadline and the second for
 2
     the evidentiary hearing filed herein.
 3
     Dated this 3rd day of April, 2019
 4

 5
     NICHOLAS A. TRUTANICH
     United States Attorney
 6
            /s/                                      /s/
 7
     ALEXANDRA MICHAEL                         CRANE POMERANTZ
 8   Assistant United States Attorney          Counsel for Defendant JOSE BUENROSTRO

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  3
         Case 2:17-cr-00267-APG-GWF Document 55 Filed 04/03/19 Page 4 of 5



 1                          UNITED STATES DISTRICT COURT
 2
                                 DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                   Case No. 2:17-cr-00267-APG-GWF
 4
                          Plaintiff,             ORDER GRANTING STIPULATION TO
 5                                               CONTINUE GOVERNMENT’S
               vs.                               RESPONSE TO DEFENDANT’S MOTION
 6                                               TO SUPPRESS (ECF No. 54) AND
     JOSE BUENROSTRO,
                                                 EVIDENTIARY HEARING ON
 7
                         Defendant.              DEFENDANT’S MOTION TO SUPPRESS
 8                                               (ECF No. 52)
 9

10

11
                                       FINDING OF FACTS
12

13       This stipulation is entered for the following reasons:

14       1. The government needs additional time to research and review Defendant’s
15
              Motion to Suppress and file a response.
16
         2. Two of the potential witnesses, for the evidentiary hearing, probation officers
17
              MacDiermid and Thompson, are in training from April 9, 2019 through April 11,
18

19            2019.

20       3. The third potential witness for the evidentiary hearing, retired DEA Agent
21
              Mabey, will be out of the state from May 12, 2019 – May 22, 2019.
22
         4. The assigned AUSA begins trial in the case of United States v. Thomas et al. 15-cr-
23

24            62-APG-CWH on April 22, 2019 and it is set to last until May 3, 2019.

25       5.      The parties agree to the continuance.
26
         6.      The defendant is currently in custody and agrees to the continuance.
27
         7.      For the reasons stated above, the ends of justice would best be served by a
28
                 continuance of the government’s response deadline and evidentiary hearing.
                                                 4
           Case 2:17-cr-00267-APG-GWF Document 55 Filed 04/03/19 Page 5 of 5



 1          8.     The additional time requested by this stipulation is made in good faith and
 2
                   not for purposes of delay.
 3
            9.     Additionally, denial of this request for continuance could result in a
 4

 5
                   miscarriage of justice.

 6          10.     The additional time requested by this stipulation is excludable in computing
 7
                   the time within which the trial herein must commence pursuant to the Speedy
 8
                   Trial Act, Title 18, United States Code, Section 3161(h)(1)(D) and 3161(h)(7)
 9
                   and Title 18, United States Code, Section 3161(h)(7)(A) when considering the
10

11                 factors under Title 18, United States Code, Sections 3161(h)(7)(B),

12                 3161(h)(7)(B)(i), and 3161(h)(7)(B)(iv).
13
            11.    This is the third request for a continuance on the deadline and the second for
14
     the evidentiary hearing filed herein.
15

16
                                                ORDER

17          Based on the pending Stipulation of counsel, and good cause appearing therefore, IT
18
     IS HEREBY ORDERED, that Government’s Response to Defendant’s Motion to
19
                                                                                  April 24
     Suppress, currently set for April 3, 2019, be vacated and continued until ________  __, 2019.
20
     IT IS FURTHER ORDERED, that the Evidentiary Hearing for Defendant’s Motion to
21

22   Suppress, currently set for April 10, 2019 at 9:30 a.m., be vacated and continued until

23     May 15__ , 2019 at _______.
     ________             9:30 AM in Courtroom 3A.
24

25
                                             ________________________________________
26

27
                                             UNITED STATES MAGISTRATE JUDGE

28


                                                   5
